Citation Nr: 0205701	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-14 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Validity of a debt to the VA in the amount of $8,598.58 for 
automotive adaptive equipment benefits.

[An issue of entitlement to a total disability rating based 
on individual unemployability is the subject of a separate 
Board decision.]



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision determining that 
the veteran was indebted to the VA in the amount of $8,598.98 
for automotive adaptive equipment benefits.  The veteran 
appeals the question of the validity of the debt.

In January 2001, the veteran withdrew a request for an RO 
hearing on this issue.  In September 2001, without good 
cause, he failed to report for a Board hearing at the RO.  
The file shows that the veteran's previous representatives 
withdrew their services.  By an April 2002 letter, the Board 
gave the veteran an opportunity to appoint a representative; 
in a response received by the Board in May 2002, the veteran 
indicated he would not be appointing a representative.


FINDINGS OF FACT

1.  Effective in July 1984, service connection for loss of 
use of both legs was granted, along with related special 
monthly compensation.  

2.  Thereafter, the veteran applied for, and in August 1985 
the RO granted, based on service-connected permanent loss of 
use of both feet, a certificate of eligibility for automobile 
and automotive adaptive equipment benefits

3.  In December 1989, the veteran was informed of recent 
rating action which, due to fraud on his part, severed 
service connection for loss of use of both legs, and 
terminated special monthly compensation for same, effective 
the original date of the award in July 1984.

4.  At various times after he received the above December 
1989 notice, and continuing into 1996, despite being told 
that he no longer met the eligibility requirements for 
automobile and automotive adaptive equipment benefits, the 
veteran used his previous certificate of eligibility to 
obtain, from private vendors, adaptive equipment and repairs 
of his vehicle, and as a consequence the VA paid the vendors 
a total of $8,598.58 in automotive adaptive equipment 
benefits.

5.  The VA has charged the veteran with a related debt of 
$8,598.58 for automotive adaptive equipment benefits 
dispensed on his behalf during the time when he was no longer 
eligible for such benefits.


CONCLUSION OF LAW

The veteran was not entitled to automotive adaptive equipment 
benefits at the time he obtained the services in issue, and 
his related debt to the VA in the amount of $8,598.58 for 
adaptive adaptive equipment benefits which were paid is 
valid.  38 U.S.C.A. §§ 3901, 3902, 5314 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.911, 1.912a, 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from December 1942 to 
September 1944.

Service connection was established for arthritis of the 
lumbosacral spine, effective April 1946.

As recently as a September 1978 VA treatment record, the 
veteran's gait had been described as normal.  On VA 
examination in August 1979, he reported using a walker since 
the previous May.  Treatment records from the 1980s reveal a 
history of low back pain, degenerative arthritis of the 
lumbar spine, and spinal stenosis at L4-L5.  A March 1981 
private physician's report indicates that the veteran had 
severe degenerative arthritis of the lumbosacral spine, 
particularly at the L-4/5 and L-5/S-1 levels, and evidence of 
bilateral S-1 radiculopathy secondary to the arthritis; he 
was described as being totally disabled.  In June 1981, it 
was noted that he was severely disabled with permanent 
mobility problems that substantially impaired his ability to 
ambulate.  

Effective January 1982, the rating for the veteran's service-
connected traumatic arthritis of the lumbosacral spine with 
lumbar stenosis was increased to 60 percent.

VA outpatient treatment records from February 1983 relate 
that the veteran was gradually losing the use of his legs.  
In June 1984, he supposedly was confined to a wheelchair and 
sporadically used Canadian crutches.  In July 1984, he 
reportedly was confined to a wheelchair.  A January 1985 VA 
consultation report relates that the veteran had been 
confined to a wheelchair for about a year.  The impression 
was long-standing back pain with myelogenous documented L4-5 
stenosis.  The examiner, however, commented that the 
impression "does not adequately explain paraplegia."  

In February 1985, the RO granted service connection and a 100 
percent rating for loss of use of both legs as secondary to a 
service-connected lumbosacral spine disability, and related 
special monthly compensation was also granted.  The effective 
date of those awards was July 1984.

In June 1985 the veteran signed and submitted an Application 
for Automobile or Other Conveyance and Adaptive Equipment.  
In August 1985, the RO completed the section of the 
application granting a certificate of eligibility for such 
automobile benefits, and on the form it was noted that 
eligibility was being established based on service-connected 
permanent loss of use of both feet.  In August 1985, the RO 
returned a copy of the form (with certificate of eligibility) 
to the veteran, along with instructions on how to get the VA 
benefits when going to private dealers.  The back of the form 
notes, in pertinent part, that permanent loss of use of one 
or both feet was a basis for the automobile benefits.

In April 1988, the veteran was arrested for selling 
controlled substances to an undercover officer.  A television 
broadcast videotape of the transaction and arrest is of 
record.  As summarized in documents in the claims folder, in 
the videotape the veteran was seen to be walking with 
apparent ease, without support.  He also stated in the tape 
that he used the wheelchair in his van to transport elderly 
and disabled people in his status of a volunteer.  According 
to the record, the U.S. Attorney declined to prosecute the 
matter on the ground that there was no federal offense, but 
the matter was referred to VA for administrative action.  

In May 1988, the veteran was evaluated at a VA medical center 
(VAMC) where the diagnosis was paraplegia secondary to lumbar 
stenosis.  The history was that of paraplegia for the 
previous three to four years.

In October 1988, the veteran was admitted to a VAMC for 
evaluation.  The examiner indicated that "we could not 
understand why the patient was paraplegic as his physical 
findings did not indicate any signs of spinal stenosis or 
cord compression.  We felt the patient may have a peripheral 
neuropathy with an unknown etiology, but even these findings 
were somewhat inconsistent."  Results of testing were 
consistent with peripheral polyneuropathy, but this finding 
did not exclude the primary diagnosis of paraplegia secondary 
to spinal stenosis that had been formulated by the veteran's 
primary physician.

In January 1989, the veteran was evaluated at a VAMC for 
disability purposes.  At that time, the examining VA 
physician specifically stated that the veteran was 
"malingering," that is, he was pretending to be ill.  The 
physician also stated that there were no neurologic deficits 
or long tract signs and that there was "no evidence of any 
reason that would preclude [the veteran] from ambulating."  
He also indicated that paraplegia and peripheral neuropathy, 
which had been diagnosed in the past, were ruled out.

In March 1989, the RO proposed severing service connection 
for loss of use of the legs, and terminating related 
compensation, and the veteran was notified of the proposal in 
April 1989.  A November 1989 RO rating decision, and a 
December 1989 RO administrative decision, collectively found 
fraud on the part of the veteran, and the RO took final 
action to sever service connection for the loss of use of 
both legs, and terminated related special monthly 
compensation, as of July 1984 when the award had previously 
taken effect.  In December 1989, the veteran was informed of 
this action.

In various VA outpatient treatment and hospitalization 
records from 1989 and 1990, the veteran alleged that he was 
able to walk only on Canadian crutches and that he used a 
wheelchair as well.  In April 1990, a VA physician gave an 
impression that the veteran was totally paraplegic, that he 
was wheelchair bound, and that he had no use of his lower 
extremities.  

In June 1990, the RO's Committee on Waivers and Compromises 
denied a request for a waiver of an overpayment of 
compensation benefits in the amount of $98,080 which had been 
paid based on purported service-connected loss of use of both 
legs.  The basis for the denial was that the veteran had 
obtained the benefits by fraudulent acts or statements.  

The veteran applied for and was approved in April 1991 by the 
prosthetics service at the VAMC for automotive adaptive 
equipment repairs to his vehicle in the amount of $211.10.

In January 1992, upon examining bankruptcy documents 
pertaining to the veteran, VA's District Counsel in Florida 
concluded that a discharge order of the United States 
Bankruptcy Court had extinguished the veteran's debts to the 
VA because the VA had failed to file a timely objection to 
the bankruptcy petition.

The veteran applied for and was approved by the prosthetics 
service at the VAMC in January 1994 for automotive adaptive 
equipment repairs to his vehicle in the amount of $45.

The veteran applied for and was approved in July 1994 for 
automotive adaptive equipment repairs to his vehicle in the 
amount of $22.50.  The same month, he was also approved for 
such repairs in the amount of $46.98.

The veteran applied for and was approved in November 1995 for 
automotive adaptive equipment repairs to his vehicle in the 
amount of $62.10.

The veteran applied for and was approved in December 1995 for 
automotive adaptive equipment repairs to his vehicle in the 
amount of $90.90.

In February 1996, modification equipment was installed in the 
veteran's van, and the private installing vendor submitted a 
claim to the VA for payment in the amount of $8,120.

In February 1996, an employee of VA's prosthetics service 
from the VAMC wrote that while conducting a vehicle 
inspection of the veteran's adaptive equipment, a vendor 
representative informed him that the veteran could walk and 
did not use the hand controls or the power seat.  Upon 
reviewing the veteran's folder, the VA employee immediately 
notified the chief of the prosthetics service.  The chief 
then notified the RO that no further adaptive equipment 
claims would be processed for the veteran.  At that time, the 
chief informed the RO that he had identified several 
reimbursements for adaptive equipment that had been processed 
and paid subsequent to the rating decision that had severed 
service connection for loss of use of both legs and 
eliminated the special monthly compensation award.

In April 1996, the Board issued a decision holding that the 
RO had properly terminated benefits based on service 
connection for loss of use of both legs, and that there was 
no current entitlement to such benefits.

In August 1996, an Acting VA Regional Counsel issued a 
memorandum concluding, in pertinent part, that the veteran 
should repay $478.58 that had been paid to the private vendor 
for automotive adaptive equipment repairs and, if the vendor 
were to be paid by the VA, the veteran should repay $8,120 
for the vendor's installation of automotive adaptive 
equipment.

In March 1997, VA's Undersecretary for Health concluded that 
an overpayment should be established against the veteran in 
the amount of $478.58 for repairs and, if equitable relief 
and payment were made to the vendor for installation of 
automotive adaptive equipment, then the veteran should be 
charged with an additional debt of $8,120.  The private 
vendor was then informed that the Secretary of the VA had 
granted equitable relief to the vendor and would be paying 
the vendor directly in the amount of $8,120.

In September 1997, the RO notified the veteran of his 
indebtedness of $8,598.58 for automotive adaptive equipment 
benefits.  Additional correspondence to the veteran regarding 
the validity of the debt ensued in December 1997.  In 
December 1997, the veteran submitted a notice of disagreement 
regarding the issue of the validity of the debt.  In that 
letter, he also requested a waiver of the indebtedness.  In 
July 1998, the RO's Committee on Waivers and Compromises 
issued a decision denying the request for waiver on the 
grounds that the veteran had submitted claims for adaptive 
equipment and repairs in bad faith, and that a showing of bad 
faith precluded waiver.  

The veteran thereafter did not appeal the waiver decision on 
the debt related to automotive adaptive equipment, but he did 
appeal the question of whether the debt was valid.

II.  Analysis

The veteran is challenging the validity of a debt in the 
amount of $8,598.98 for automotive adaptive equipment 
benefits which were paid on his behalf.  

Through discussions in the RO decision and statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claim.  The Board is satisfied that the 
facts relevant to this claim have been properly developed.  
The notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A certificate of eligibility for financial assistance in the 
purchase of an automobile and of basic entitlement to 
necessary adaptive equipment will be granted when the veteran 
has certain service-connected conditions including (as 
pertinent to the present case) loss or permanent loss of use 
of one or both feet.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808. 

The VA is authorized to collect debts owed by reason of 
participation in a benefits program.  38 U.S.C.A. § 5314; 
38 C.F.R. §§ 1.911, 1.912a. 

The veteran contends that the debt is not valid because he 
did not misrepresent in obtaining the automotive adaptive 
equipment work during the time in question.  He argues that, 
while he received VA notice of the severance of service 
connection for loss of use of the legs and the elimination of 
related special monthly compensation, there was no mention in 
the correspondence regarding his vehicle or adaptive 
equipment. 

In 1985, when the veteran applied for VA automobile benefits 
and was given a certificate of eligibility, he was informed 
that such benefits in his case were predicated on being 
service-connected for loss of use of the legs.  When he was 
informed in 1989 that service connection for loss of use of 
the legs was being severed, he knew or certainly should have 
known that he was no longer eligible for VA automotive 
adaptive equipment benefits.  Despite this, at various times 
after the 1989 notice, and continuing into 1996, he obtained 
automotive adaptive equipment services from private vendors, 
and the VA in turn had to pay $8,598.98 on his behalf for the 
services.  

Although the veteran had no legal eligibility for the 
automotive adaptive equipment benefits during the time in 
question, such benefits were paid by the VA on his behalf.  
Given his substantial role in causing the benefits to be 
paid, this was not a case of sole VA administrative error.  
When a veteran receives, directly or indirectly, benefits to 
which he is not legally entitled, there is a valid debt owed 
by him to the VA for the amount of the benefits.  The Board 
concludes that the veteran's debt to the VA for automotive 
adaptive equipment, in the amount of $8,598.58, is valid.  
The preponderance of the evidence is against the veteran's 
claim; thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim challenging the validity of the $8,598.58 debt for 
automotive adaptive equipment benefits is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

